Detailed Action
This Office Action is in response to the Applicant’s reply received 8/17/22.  Claims  1, 2, 4-11, and 16-19  are pending and are considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 102 rejections are withdrawn:
Claim(s) 1-6, 8-10 and 16  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 11154595, with priority to Dec. 15, 2016);
Claim(s) 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dotti et al. (WO 01/58476);
The following 35 U.S.C § 103 (a) rejections are withdrawn:
Claim 1-6, 8-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 11154595, with priority to Dec. 15, 2016) in view of Noble et al. (Eur Respir J 2016; 47: 243–253)
The Applicant’s amendments that determine if the subject has an overexpression of PAI-1 necessitated the above withdrawals.  The prior rejections as written to not teach this limitation  All arguments drawn to these rejections are now considered moot.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 8, 9, and 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘595 (US 11154595, priority to 12/15/16) in view of Ghosh et al. (J. Cell. Physiol. 2012).
Li ‘595 teach administering various forms of plasminogen to treat subjects with pulmonary fibrosis, including idiopathic pulmonary fibrosis (e.g. an injury to lung tissue) in a non-plasminogen-deficient subject (see claims 1, 4, and 23). He also teaches that plasminogen can be administered to treat subjects with COPD, pulmonary injury, or pulmonary lesion (see claims 17, 19, and 22). It is understood from the plain language, that a subject that is not plasminogen deficient has a normal plasminogen activity level.  Therefore, it would be obvious that a non-plasminogen deficient subject would have at or near 100% normal plasminogen activity level since anything less than 100% would be considered “plasminogen activity deficient” from what is expected.
While Li ‘595  does not teach determining if the subject is overexpressing PAI-1, this would be obvious in view of a reference he cites by Ghosh et al.  (see Li, page 2, col 2, “Other Publications”).  Ghosh et al. teach that overexpression of PAI-1 in heart, lung, kidney, liver and skin tissue causes fibrosis (Ghosh, pg. 1, Summary, and pg. 18, Concluding Remarks).  Therefore when one of ordinary skill determines a subject has pulmonary fibrosis prior to administration of plasminogen as taught by Li, they have obviously determined the subject has elevated PAI-1 in the affected tissues since Ghosh et al. teach that tissue fibrosis in the lung (or other organs) is caused by elevated PAI-1.  It would be obvious to combine these two teachings and make this PAI-1/pulmonary fibrosis connection and determination since a) Li ‘595  expressly cites Ghosh in their disclosure and b) both Li ‘595  and Ghosh are drawn to treating fibrosis. 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The Applicant might consider amending the claims to a more specific and active step of determining the PAI-1 levels in the subject to overcome the mental determination step used in this rejection. An interview might be useful to discuss such amendments. 

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘595 (US 11154595, priority to 12/15/16) in view of Ghosh et al. (J. Cell. Physiol. 2012) as applied to claims 1, 2, 4-6, 8, 9, and 16-19  above, and further in view of Noble et al. (Eur Respir J 2016; 47: 243–253).
Li ‘595 teaches administering various forms of plasminogen to treat pulmonary fibrosis, including idiopathic pulmonary fibrosis in a non-plasminogen-deficient subject (see claims 1, 4, and 23).  Ghosh et al. teaches that identifying a subject with pulmonary fibrosis also identifies them with overexpression of PAI-1. 
Li ‘595 also teaches combining the plasminogen with anti-fibrosis drug (see claims 1, 6, and 7) to treat pulmonary fibrosis.  However, he does not expressly recite pirfenidone.  This is obvious in view of Noble et al. who teach that pirfenidone is a suitable antifibrotic agent suitable for treating idiopathic pulmonary fibrosis (Noble, Abstract).  It would be obvious to include pirfenidone with plasminogen since both are suitable for treating the same disease (MPEP 2144.06 I and MPEP 2143 I (A) and (D)). 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘387 (US 11207397, 2021 with priority to 12/15/16) in view of Alessi et al. (Aterioscler Thromb Vasc Biol, 2006).  

	Li ‘387 teach treating obesity in a subject by administering an effective amount of plasminogen (Li’387, claim 1).  Li ‘397  teach that the subject may or may not have a plasminogen deficiency (Li’387, col 10, 55-60).  It is understood from the plain language, that a subject that is not plasminogen deficient has a normal plasminogen activity level.  Therefore, it would be obvious that a non-plasminogen deficient subject would have at or near 100% normal plasminogen activity level since anything less than 100% would be considered “plasminogen activity deficient” from what is expected.
	While Li ‘397 does not does not teach determining if the subject is overexpressing PAI-1, this would be obvious in view of a reference he cites by Alessi et al.  (see Li ‘397, page 1, col 2, “Other Publications”).  Alessi et al. teach that overexpression of circulating PAI-1 (i.e. PAI-1 in blood) occurs during obesity (Alessi, Abstract, and pg. 2200, col 1 last full paragraph and Figure 1). Therefore when one of ordinary skill determines a subject is obese prior to administration of plasminogen as taught by Li’397, they have obviously determined the subject has elevated circulating PAI-1 since Alessi et al. teach the relationship of elevated circulating PAI-1 in obese subjects. It would be obvious to combine these two teachings and make this PAI-1/obesity connection and determination since a) Li ‘397  expressly cites Alessi in their disclosure and b) both Li ‘397  and Alessi are drawn to treating obesity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699